ITEMID: 001-4838
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 1998
DOCNAME: VIRAGOVA v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant is a Slovak national born in 1966. She is unemployed and resides in Banská Bystrica.
A.
The applicant and her husband agreed to transfer the tenancy of an apartment situated at Tatranská Street 46 in Banská Bystrica to an individual. The latter orally promised to the applicant that her family could move to a smaller apartment situated at Javornícka Street 22 in Banská Bystrica.
On 27 July 1994 the applicant and her husband signed a formal agreement according to which the right to use the apartment situated at Tatranská street 46 would be transferred to the aforesaid individual as from 1 September 1994. Section III § 3 of the agreement stated that the applicant and her husband were liable to pay the rent until the agreement became operative, and that after the transfer their address would be Javornícka street 22. The agreement was signed in the presence of a representative of the co-operative which owns the apartment situated at Tatranská street 46.
Subsequently the applicant found out that her family could not move into the apartment situated at Javornícka street 22 as it was occupied by another person. She therefore challenged the agreement of 27 July 1994 before the Banská Bystrica District Court (Okresný súd - “the District Court”) on the ground that the individual concerned had made her sign the agreement under false pretences.
On 14 June 1996 the District Court dismissed the applicant’s action. At the hearing a representative of the co-operative concerned stated that the applicant and her husband had signed the agreement of their own free will and without any reservations. Neither this witness nor the three other witnesses heard by the court were in a position to confirm the applicant’s allegation that she had been promised the right to live in the apartment situated at Javornícka street 22. Since there was no evidence which supported the applicant‘s allegation, the court concluded that the applicant had failed to show that she and her husband had concluded the agreement under circumstances which could affect its validity within the meaning of Sections 37 § 1 and 39 of the Civil Code (see “Relevant domestic law“ below).
The applicant appealed. She alleged that the individual who had offered them the deal had acted in a fraudulent way and invoked Sections 3, 37 § 2 and 39 of the Civil Code.
On 30 October 1996 the Banská Bystrica Regional Court (Krajský súd - “the Regional Court“) upheld the District Court’s judgment of 14 June 1996. The Regional Court found that the District Court had established all relevant facts of the applicant’s case with sufficient certainty, and that it had assessed them correctly from the legal point of view. In particular, the Regional Court noted that two witnesses had confirmed that the applicant and her husband had signed the agreement of their own free will. It found no evidence indicating that the agreement was void for any of the reasons set out in Sections 37 and 39 of the Civil Code.
In the Regional Court’s view, Section III § 3 of the agreement of 27 July 1994 referred to Javornícka street 22 as the applicant’s future address solely in the context of arrangements regarding the advance payments of the rent for the apartment situated at Tatranská street 46 until the applicant’s departure from that apartment. The Regional Court held it therefore for irrelevant that the applicant could not actually move into the apartment situated at Javornícka street 22.
On 23 March 1998 the District Court ordered the applicant to vacate the apartment situated at Tatranská street 46. On 30 July 1998 the Regional Court upheld this decision. Both courts established, with reference to the reasons set out in their judgments of 14 June and 30 October 1996 respectively, that the applicant and her husband had transferred the right to use the apartment in question to another individual and concluded that they lived in it without any legal ground.
B. Relevant domestic law
The following provisions of the Civil Code are relevant in the present case:
Section 3 § 1 provides that the exercise of civil rights and obligations must not, unless there is a relevant legal ground for it, interfere with justified rights and interests of others and that it must not be contrary to boni mores.
Under Section 3 § 2, public authorities shall ensure that civil rights and obligations are not infringed.
Pursuant to Section 37 § 1, for a legal act to be valid, it has to be carried out freely, with serious intention, certainly and clearly.
Under Section 37 § 2, any legal act the subject of which cannot be attained is to be considered as being void.
Section 39 provides that a legal act is void if, by its nature or contents, it is contrary to or circumvents the law, or if it is contrary to boni mores.
